DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


	Claims 1-20 are pending.


Response to Arguments
Applicant's arguments filed April 2, 2021 have been fully considered but are moot in view of new grounds of rejection. Applicant's amendments necessitated the new ground(s) of rejection presented in this Office action.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed 


Claims 1-5, 7-14, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Heffernan et al., U.S. Patent No. 4187546 (hereinafter Heffernan) in view of Crombez et al., U.S. Patent Pub. US 2003/0184155 A1 (hereinafter Crombez), and in further view of Chan et al. U.S. Patent Pub. 2011/0174538 A1 (hereinafter Chan).

(Examiner is interpreting “seek” to mean a lowering of the traveling block to enable a drilling operation.)

Claim 1
Heffernan teaches a method for controlling rate of penetration of a drill bit, the method comprising: evaluating an operate control loop by: determining a travelling block acceleration of a travelling block (Heffernan, Col 16, Lines 1-43 - - Determining the velocity rate of change/acceleration of the traveling block.); determining a velocity error measurement between the travelling block velocity and a target travelling block velocity (Heffernan, Col 16, Lines 1-42 - - Determining an error magnitude/measurement of the velocity rate of change between the current velocity and a zero total error signal/”target traveling block velocity”.); determining, based on the velocity error measurement, a brake control signal (Heffernan, Col 16, Lines 30-42 - - Determining a brake control signal  based on the error signal/measurement of the velocity rate of change.); and using the brake control signal to control a braking mechanism configured to apply a variable braking force to the travelling block. (Heffernan, Col 16, Lines 33-36 - - Using the brake control signal to increase application/control the brake mechanism.)
determining an acceleration error measurement between the travelling block acceleration and a target travelling block acceleration; wherein using the brake control signal to control the braking mechanism comprises using the travelling block acceleration as a controlling parameter for controlling the braking mechanism so as to control the rate of penetration of the drill bit.
However Crombez teaches determining an acceleration error measurement between the brake acceleration and a target brake acceleration (Crombez, Para [0028-30] - - Determining an acceleration error between a requested/target brake acceleration and measured brake acceleration.); using the brake control signal to control the braking mechanism comprises using the brake acceleration as a controlling parameter for controlling the braking mechanism so as to control the rate of movement of a vehicle. (Crombez, Para [0028-30] - - Controlling the braking mechanism using the brake acceleration as a controlling parameter to control the rate of movement of a vehicle.)
Heffernan and Crombez are analogous art because they are from the same field of endeavor.  They relate to braking control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above braking control system, as taught by Heffernan, and incorporating the determination of acceleration error and use of acceleration as a braking control parameter, as taught by Crombez.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide consistent brake pedal response by incorporating the determination of acceleration error and use of acceleration as a braking control parameter, as suggested by Crombez (Para [0003]).
But the combination of Heffernan and Crombez fails to specify controlling the rate of penetration of the drill bit based on the variable braking force applied by the braking mechanism.
controlling the rate of penetration of a drill bit based on the variable braking force applied by the braking mechanism. (Chan, Para [0009] - - Automatically controlling a brake lever/”variable braking force” on band brake draw-works of a wellbore drilling rig to provide control of the drilling rate of penetration.)
Heffernan, Crombez, and Chan are analogous art because they are from the same field of endeavor.  They relate to control systems for drilling operations.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control systems for drilling operations, as taught by Heffernan and Crombez, and further incorporating control of brake draw works of a drilling rig to control the rate of penetration, as taught by Chan.  
One of ordinary skill in the art would have been motivated to do this modification in order to run the braking system in automatic response to information obtained by the control means concerning one or more drilling parameters by the control of brake draw works of a drilling rig to control the rate of penetration, as suggested by Chan (Para [0007]).

Claim 2
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches the operate control loop is further evaluated by: reading a travelling block velocity of the travelling block (Heffernan, Col 15, Lines 10-20 - - Input reading the actual velocity of the traveling block.); determining, based on the travelling block velocity, a velocity error measurement between the travelling block velocity and a travelling block velocity setpoint (Heffernan, Col 15, Lines 35-57 - - Determining an error measurement/”velocity error” using the actual traveling block velocity and the command/setpoint traveling block velocity.); and determining, based on the velocity error measurement, the target travelling block acceleration. (Heffernan, Col 15, Lines 35-57 - - Determining the velocity rate of change/”target acceleration” of the traveling block based on the error measurement/”velocity error”.)

Claim 3
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches the braking mechanism is configured to operate within an operating range defined by a lower braking force limit at which the braking mechanism applies a lower braking force (Heffernan, Col 18, Lines 31-45 - - Braking mechanism operates within a range defined at its lower value by brake release setting/”lower braking limit”.), and an upper braking force limit at which the braking mechanism applies an upper braking force greater than the lower braking force. (Heffernan, Col 10, Lines 20-25 - - Braking mechanism applies a brake set/”upper limit” braking force greater than the lower braking force.)

Claim 4
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches performing a seek operation by: controlling the braking mechanism so as to reduce the variable braking force (Heffernan, Col 13, Lines 42-68 - - Braking system is controlled to reduce the braking force to allow the block to be lowered/”seek operation”.); and detecting a minimum amount of movement of the travelling block (Heffernan, Col 13, Lines 42-68 - - Detecting the actual position/”minimum amount of movement” of the traveling block.); and subsequent to detecting the minimum amount of movement, performing a retract operation (Heffernan, Col 9, Lines 47-58 - - A hoist/retract operation provides a throttle signal to move the traveling subsequent to the lowering operation.) by: further controlling the braking mechanism so as to increase the variable braking force (Heffernan, Col 13, Lines 42-68 - - Braking system is controlled to increase the braking force to slow the movement of the traveling block.); and detecting that an amount of movement of the travelling block is less than a maximum amount of movement of the travelling block. (Heffernan, Col 9, Lines 47-68; Col 10, Lines 1-8 - - Detecting the amount of movement during a hoist operation is less than the command position/”maximum amount of movement” of the traveling block.)

Claim 5
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches in the seek operation, the amount of movement comprises a displacement of the travelling block (Heffernan, Col 13, Lines 42-68 - - Braking system is controlled to reduce the braking force to allow the block to be lowered/”seek operation” by a displacement of the traveling block.), and wherein, in the retract operation, the amount of movement comprises an acceleration of the travelling block. (Heffernan, Col 9, Lines 47-58 - - A hoist/retract operation provides a throttle signal to move the traveling block starting with a slow speed and increasing velocity/accelerating once the brake is released.)

Claim 7
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
the operate control loop is further evaluated by, in response to determining that a travelling block velocity of the travelling block is greater than a preset maximum velocity, controlling the braking mechanism so as to apply a maximum braking force to the travelling block. (Heffernan, Col 12, Lines 1-5; Col 41, Lines 52-57 - - If the control system monitoring the velocity/”operate control loop” determines the traveling block exceeds a preset maximum velocity, it will interrupt the operation sequence and apply the full/maximum braking force to the traveling block.)

Claim 8
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches prior to evaluating the operate control loop, for each of multiple drilling parameters (Heffernan, Col 15, Lines 35-57 - - Position and velocity of drawworks/”multiple drilling parameters”.), evaluating a control loop by: reading a drilling parameter measurement (Heffernan, Col 15, Lines 35-57 - - Reading the actual velocity/”drilling parameter measurement”); determining an error measurement that represents a difference between a drilling parameter setpoint and the drilling parameter measurement (Heffernan, Col 15, Lines 35-57 - - Determining a difference between the command velocity/”drilling parameter” and the actual velocity/”drilling parameter measurement”); and determining, from the error measurement, an output signal proportional to the rate of penetration of the drill bit (Heffernan, Col 16, Lines 1-42 - - Using the error measurement to determine an output signal to control the velocity of the traveling block which directly controls the rate of penetration of the drill bit); and selecting the output signal of one of the control loops (Heffernan, Col 16, Lines 1-42 - - Selecting the output signal of the velocity control loop.); and using the output signal that is selected to determine the travelling block velocity setpoint. 

Claim 9
Heffernan teaches a system for controlling rate of penetration of a drill bit, the system comprising: a braking mechanism configured to apply a variable braking force to a travelling block  (Heffernan, Col 17, Lines 60-68 - - A proportional/variable signal to apply a braking force to a traveling block.), a processor (Heffernan, Col 5, Lines 3-12 - - A computer containing a processor.), a computer-readable medium communicatively coupled to the processor and having stored thereon computer program code configured when executed by the processor to cause the processor to perform a method comprising (Heffernan, Col 5, Lines 3-12 - - A computer with memory/”computer readable medium” coupled to the processor and storing a computer program.): evaluating an operate control loop by: determining a travelling block acceleration of the travelling block (Heffernan, Col 16, Lines 1-43 - - Determining the velocity rate of change/acceleration of the traveling block.); determining an velocity error measurement between the travelling block velocity and a target travelling block velocity (Heffernan, Col 16, Lines 1-42 - - Determining an error magnitude/measurement of the velocity rate of change between the current velocity and a zero total error signal/”target traveling block value”.); determining, based on the velocity error measurement, a brake control signal (Heffernan, Col 16, Lines 30-42 - - Determining a brake control signal  based on the error signal/measurement of the velocity rate of change.); and using the brake control signal to control the braking mechanism. (Heffernan, Col 16, Lines 33-36 - - Using the brake control signal to increase application/control the brake mechanism.)
But Heffernan fails to specify determining an acceleration error measurement between the travelling block acceleration and a target travelling block acceleration; wherein using the brake control signal to control the braking mechanism comprises using the travelling block acceleration as a controlling parameter for controlling the braking mechanism so as to control the rate of penetration of the drill bit.
However Crombez teaches determining an acceleration error measurement between the brake acceleration and a target brake acceleration (Crombez, Para [0028-30] - - Determining an acceleration error between a requested/target brake acceleration and measured brake acceleration.); using the brake control signal to control the braking mechanism comprises using the brake acceleration as a controlling parameter for controlling the braking mechanism so as to control the rate of movement of a vehicle. (Crombez, Para [0028-30] - - Controlling the braking mechanism using the brake acceleration as a controlling parameter to control the rate of movement of a vehicle.)
Heffernan and Crombez are analogous art because they are from the same field of endeavor.  They relate to braking control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above braking control system, as taught by Heffernan, and incorporating the determination of acceleration error and use of acceleration as a braking control parameter, as taught by Crombez.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide consistent brake pedal response by incorporating the determination of acceleration error and use of acceleration as a braking control parameter, as suggested by Crombez (Para [0003]).
But the combination of Heffernan and Crombez fails to specify controlling the rate of penetration of the drill bit based on the variable braking force applied by the braking mechanism.
However Chan teaches controlling the rate of penetration of a drill bit based on the variable braking force applied by the braking mechanism. (Chan, Para [0009] - - Automatically controlling a brake lever/”variable braking force” on band brake draw-works of a wellbore drilling rig to provide control of the drilling rate of penetration.)

Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control systems for drilling operations, as taught by Heffernan and Crombez, and further incorporating control of brake draw works of a drilling rig to control the rate of penetration, as taught by Chan.  
One of ordinary skill in the art would have been motivated to do this modification in order to run the braking system in automatic response to information obtained by the control means concerning one or more drilling parameters by the control of brake draw works of a drilling rig to control the rate of penetration, as suggested by Chan (Para [0007]).

Claim 10
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches the operate control loop is further evaluated by: reading a travelling block velocity of the travelling block (Heffernan, Col 15, Lines 10-20 - - Input reading the actual velocity of the traveling block.); determining, based on the travelling block velocity, a velocity error measurement between the travelling block velocity and a travelling block velocity setpoint (Heffernan, Col 15, Lines 35-57 - - Determining an error measurement/”velocity error” using the actual traveling block velocity and the command/setpoint traveling block velocity.); and determining, based on the velocity error measurement, the target travelling block acceleration. (Heffernan, Col 15, Lines 35-57 - - Determining the velocity rate of change/”target acceleration” of the traveling block based on the error measurement/”velocity error”.)

Claim 11
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches the braking mechanism is configured to operate within an operating range defined by a lower braking force limit at which the braking mechanism applies a lower braking force (Heffernan, Col 18, Lines 31-45 - - Braking mechanism operates within a range defined at its lower value by brake release setting/”lower braking limit”.), and an upper braking force limit at which the braking mechanism applies an upper braking force greater than the lower braking force. (Heffernan, Col 10, Lines 20-25 - - Braking mechanism applies a brake set/”upper limit” braking force greater than the lower braking force.)

Claim 12
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches prior to reading the travelling block acceleration: performing a seek operation by: controlling the braking mechanism so as to reduce the variable braking force (Heffernan, Col 13, Lines 42-68 - - Braking system is controlled to reduce the braking force to allow the block to be lowered/”seek operation” before determining the traveling block acceleration.); and detecting a minimum amount of movement of the travelling block (Heffernan, Col 13, Lines 42-68 - - Detecting the actual position/”minimum amount of movement” of the traveling block.); and subsequent to detecting the minimum amount of movement, performing a retract operation (Heffernan, Col 9, Lines 47-58 - - A hoist/retract operation provides a throttle signal to move the traveling subsequent to the lowering operation.) by: further controlling the braking mechanism so as to increase the variable braking force (Heffernan, Col 13, Lines 42-68 - - Braking ; and detecting that an acceleration of the travelling block is less than a maximum amount of movement of the travelling block. (Heffernan, Col 7, Lines 2-7; Col 17, Lines 60-68 - - Acceleration of the traveling block is monitored to keep the actual velocity less than the maximum command velocity/”amount of movement”. Examiner is interpreting “the maximum amount of movement comprises a maximum acceleration of the travelling block” as stated in Para [0008] of the specification.)

Claim 13
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches controlling the braking mechanism so as to reduce the variable braking force comprises transitioning the braking mechanism from a maximum braking force limit, at which the braking mechanism applies a maximum braking force, to a first braking force limit at which the braking mechanism applies a first braking force (Heffernan, Col 10, Lines 20-25; Col 11, Lines 30-68 - - Braking mechanism applies a full/”maximum limit” brake set force until the computer initiates lowering the drill string by transitioning to a minimum/”first limit” braking force.); and controlling the braking mechanism so as to increase the variable braking force comprises transitioning the braking mechanism from the first braking force limit to a second braking force limit at which the braking mechanism applies a second braking force greater than the first braking force and less than the maximum braking force. (Heffernan, Col 10, Lines 20-25; Col 11, Lines 30-68 - - The computer continues lowering the drill string by transitioning from a minimum/first braking force to a second braking force greater than the first but less than the maximum braking force in order to control the traveling block velocity.)

Claim 14
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches in the seek operation, the amount of movement comprises a displacement of the travelling block (Heffernan, Col 13, Lines 42-68 - - Braking system is controlled to reduce the braking force to allow the block to be lowered/”seek operation” by a displacement of the traveling block.), and wherein, in the retract operation, the amount of movement comprises an acceleration of the travelling block. (Heffernan, Col 9, Lines 47-58 - - A hoist/retract operation provides a throttle signal to move the traveling block starting with a slow speed and increasing velocity/accelerating once the brake is released.)

Claim 16
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches controlling the variable braking force comprises controlling a rate at which the variable braking force is adjusted as a function of the current braking force applied by the braking mechanism. (Heffernan, Col 17, Lines 60-68 - - The variable braking force rate is proportionally controlled by the output signal from the integrator-amplifier based on the input error signal received.)

Claim 17
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
the braking mechanism comprises a band brake or a disc brake. (Chan, Para [0009] - - Braking mechanism is a band brake.)
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control systems for drilling operations, as taught by Heffernan, Crombez, and Chan, and further incorporating the band brake, as taught by Chan.  
One of ordinary skill in the art would have been motivated to do this modification due to the common use of band brakes in drilling operations, as suggested by Chan (Para [0005]).

Claim 18
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches controlling the braking mechanism comprises controlling a position of a brake handle operably connected to the braking mechanism. (Heffernan, Col 7, Lines 45-50 - - The braking mechanism is controlled by the position of a brake lever/handle.)

Claim 19
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
The combination of Heffernan, Crombez, and Chan further teaches prior to evaluating the operate control loop, for each of multiple drilling parameters (Heffernan, Col 15, Lines 35-57 - - Position and velocity of drawworks/”multiple drilling parameters”.), evaluating a control loop by: reading a drilling parameter measurement (Heffernan, Col 15, Lines 35-57 - - Reading the actual velocity/”drilling parameter measurement”); determining an error measurement that represents a difference between a drilling parameter setpoint and the drilling parameter measurement (Heffernan, Col 15, Lines 35-57 - - Determining a difference between the command velocity/”drilling parameter” and the actual velocity/”drilling parameter measurement”); and determining, from the error measurement, an output signal proportional to the rate of penetration of the drill bit (Heffernan, Col 16, Lines 1-42 - - Using the error measurement to determine an output signal to control the velocity of the traveling block which directly controls the rate of penetration of the drill bit); and selecting the output signal of one of the control loops (Heffernan, Col 16, Lines 1-42 - - Selecting the output signal of the velocity control loop.); and using the output signal that is selected to determine the travelling block velocity setpoint. (Heffernan, Col 16, Lines 1-42 - - Using the output signal to control the velocity of the traveling block which directly controls the rate of penetration of the drill bit)

Claim 20
Heffernan teaches a computer-readable medium communicatively coupled to a processor and having stored thereon computer program code configured when executed by the processor to cause the processor to perform a method according to claim 1. (Heffernan, Col 5, Lines 3-12 - - A computer with memory/”computer readable medium” coupled to the processor and storing a computer program.) A method for controlling rate of penetration of a drill bit, the method comprising: evaluating an operate control loop by: determining a travelling block acceleration of a travelling block (Heffernan, Col 16, Lines 1-43 - - Determining the velocity rate of change/acceleration of the traveling block.); determining an velocity error measurement between the travelling block velocity and a target travelling block velocity (Heffernan, Col 16, Lines 1-42 - - Determining an error magnitude/measurement of the velocity rate of change between the current acceleration and a zero total error signal/”target traveling block velocity”.); determining, based on the acceleration velocity measurement, a brake control signal (Heffernan, Col 16, Lines 30-42 - - Determining a brake control ; and using the brake control signal to control a braking mechanism configured to apply a variable braking force to the travelling block. (Heffernan, Col 16, Lines 33-36 - - Using the brake control signal to increase application/control the brake mechanism.)
But Heffernan fails to specify determining an acceleration error measurement between the travelling block acceleration and a target travelling block acceleration; wherein using the brake control signal to control the braking mechanism comprises using the travelling block acceleration as a controlling parameter for controlling the braking mechanism so as to control the rate of penetration of the drill bit.
However Crombez teaches determining an acceleration error measurement between the brake acceleration and a target brake acceleration (Crombez, Para [0028-30] - - Determining an acceleration error between a requested/target brake acceleration and measured brake acceleration.); using the brake control signal to control the braking mechanism comprises using the brake acceleration as a controlling parameter for controlling the braking mechanism so as to control the rate of movement of a vehicle. (Crombez, Para [0028-30] - - Controlling the braking mechanism using the brake acceleration as a controlling parameter to control the rate of movement of a vehicle.)
Heffernan and Crombez are analogous art because they are from the same field of endeavor.  They relate to braking control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the above braking control system, as taught by Heffernan, and incorporating the determination of acceleration error and use of acceleration as a braking control parameter, as taught by Crombez.  

But the combination of Heffernan and Crombez fails to specify controlling the rate of penetration of the drill bit based on the variable braking force applied by the braking mechanism.
However Chan teaches controlling the rate of penetration of a drill bit based on the variable braking force applied by the braking mechanism. (Chan, Para [0009] - - Automatically controlling a brake lever/”variable braking force” on band brake draw-works of a wellbore drilling rig to provide control of the drilling rate of penetration.)
Heffernan, Crombez, and Chan are analogous art because they are from the same field of endeavor.  They relate to control systems for drilling operations.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above control systems for drilling operations, as taught by Heffernan and Crombez, and further incorporating control of brake draw works of a drilling rig to control the rate of penetration, as taught by Chan.  
One of ordinary skill in the art would have been motivated to do this modification in order to run the braking system in automatic response to information obtained by the control means concerning one or more drilling parameters by the control of brake draw works of a drilling rig to control the rate of penetration, as suggested by Chan (Para [0007]).

Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Heffernan et al., U.S. Patent No. 4187546 (hereinafter Heffernan) in view of Crombez et al., U.S. Patent Pub. US 2003/0184155 A1 (hereinafter Crombez), and in further view of Chan et al. U.S. Patent Pub. 2011/0174538 A1 (hereinafter Chan) as applied to Claims 1-5, 7-14, 16, and 18-20 above, and in further view of Toepfer et al. U.S. Patent No. US 6460943 B1 (hereinafter Toepfer).

Claim 6
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
But the combination of Heffernan, Crombez, and Chan fails to specify the operate control loop is further evaluated by: determining that a current braking force applied by the braking mechanism is lower than the lower braking force limit, and, in response to determining that the current braking force applied by the braking mechanism is lower than the lower braking force limit, reducing the lower braking force limit; or determining that a current braking force applied by the braking mechanism is greater than the upper braking force limit, and, in response to determining that the current braking force applied by the braking mechanism is greater than the upper braking force limit, increasing the upper braking force limit..
	However Toepfer teaches determining that a current braking force applied by the braking mechanism is lower than the lower braking force limit, (Toepfer, Col 3, Lines 49-60; Col 4, Lines 48-67; Col 5, Lines 1-30 - - Determining that a braking force exceeds either the upper or lower range limit values/”lower or upper braking force limit”.); and, in response to determining that the current braking force applied by the braking mechanism is lower than the lower braking force limit, reducing the lower braking force limit. (Toepfer, Col 6, Lines 20-64 - - Adjusting the lower and upper braking limits by adjusting the proportionality factor and the interval value which reduces the lower limit and increases the upper limit.)
Heffernan, Crombez, Chan, and Toepfer are analogous art because they are from the same field of endeavor.  They relate to braking control systems.

One of ordinary skill in the art would have been motivated to do this modification in order to provide adjustment for deviations in braking effect by allowing for adjustment of the braking pedal limits, as suggested by Toepfer (Abstract).

Claim 15
The combination of Heffernan, Crombez, and Chan teaches all the limitations of the base claims as outlined above.  
But the combination of Heffernan, Crombez, and Chan fails to specify the operate control loop is further evaluated by: determining that a current braking force applied by the braking mechanism is lower than the lower braking force limit, and, in response to determining that the current braking force applied by the braking mechanism is lower than the lower braking force limit, reducing the lower braking force limit; or determining that a current braking force applied by the braking mechanism is greater than the upper braking force limit, and, in response to determining that the current braking force applied by the braking mechanism is greater than the upper braking force limit, increasing the upper braking force limit..
	However Toepfer teaches determining that a current braking force applied by the braking mechanism is lower than the lower braking force limit, (Toepfer, Col 3, Lines 49-60; Col 4, Lines 48-67; Col 5, Lines 1-30 - - Determining that a braking force exceeds either the upper or lower range limit values/”lower or upper braking force limit”.); and, in response to determining that the current braking force applied by the braking mechanism is lower than the lower braking force limit, reducing the lower braking force limit. (Toepfer, Col 6, Lines 20-64 - - Adjusting the lower and upper braking limits by adjusting the proportionality factor and the interval value which reduces the lower limit and increases the upper limit.)
Heffernan, Crombez, Chan, and Toepfer are analogous art because they are from the same field of endeavor.  They relate to braking control systems.
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to further modify the above braking control systems, as taught by Heffernan, Crombez, and Chan, and further incorporating the adjustable braking limits for the brake pedal, as taught by Toepfer.  
One of ordinary skill in the art would have been motivated to do this modification in order to provide adjustment for deviations in braking effect by allowing for adjustment of the braking pedal limits, as suggested by Toepfer (Abstract).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E OGG whose telephone number is (469) 295-9163.  The examiner can normally be reached on Mon - Thurs 7:30 am - 5:00 pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID EARL OGG/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119